Citation Nr: 1712965	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-14 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to September 2, 2010 for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2004 to March 2005 and from May 2006 to November 2008.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2010 rating decision of the VA Regional Office (RO) in Nashville, Tennessee.

During the pendency of the appeal, by RO rating decision in April 2014, the 50 percent rating for PTSD was increased to 70 percent, effective February 19, 2013.  The Veteran was awarded a total rating based on individual unemployability due to PTSD, effective February 19, 2013.  

By decision in June 2015, the Board granted a 100 percent rating for PTSD, effective from September 2, 2010. The issue of entitlement to an initial rating in excess of 50 percent for PTSD prior to September 2, 2010 remains in appellate status. See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran appealed the Board's June 2015 decision to the United States Court of Appeals for Veterans Claims (Court). Pursuant to a February 2016 Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's decision as to the denial of an initial rating in excess of 50 percent for PTSD from November 8, 2008 to September 2, 2010. 

In April 2016, the Board remanded the Veteran's claim for additional development. The claim has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 


FINDING OF FACT

For the period prior to September 2, 2010, the Veteran's symptoms of PTSD have resulted in occupational and social impairment with reduced reliability and productivity in most areas. Symptoms of total occupational and social impairment have not been demonstrated.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for an initial rating of 70 percent for PTSD but no higher have been met for the period prior to September 2, 2010. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.130, Diagnostic Code 9411 (2010-2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decisions on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Pursuant to the Board's April 2016 remand, the AOJ obtained outstanding medical records and provided the Veteran with a VA examination and opinion which was responsive to the questions asked of the examiner. The AOJ later issued a supplemental statement of the case in September 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Facts and Analysis

The Veteran contends that he is entitled to an initial rating in excess of 50 percent for PTSD for the period prior to September 2, 2010. Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent disabling from November 8, 2008 to September 1, 2010. As indicated above, by way of the Board's June 2015 decision, the Veteran's PTSD rating was increased to 100 percent disabling, effective September 2, 2010. His increased PTSD rating claim for the period prior to September 2, 2010 will now be addressed.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. See Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

In assessing the evidence of record, it is important to note that the Global Assessment of Function (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or coworkers). A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Review of the record discloses that the Veteran filed a claim for disabilities that included PTSD in November 2008, shortly after discharge from active duty.  

The Veteran was afforded a general medical examination in December 2008 that included a nominal psychological inquiry and assessment. The examination report did not record that he reported any psychiatric symptomatology or problem.  


The Board observes, however, that less than one year later in August 2009, it was noted that the Veteran had been referred by his service organization representative to a Veteran's Center where he provided a vastly different psychological scenario.  

The August 2009 Veteran's Center Intake Report included a mental health status evaluation. The Veteran presented with a flat affect, without much range. He stated that he been in many fights as a bouncer, engaged in risky behavior like fighting and promiscuity, had severe sleep impairment, anxiety, hypervigilance, and could not hold a job for more than a few weeks. He was oriented as to time and place, with a friendly but anxious manner. There were reports that he was going to college. The Veteran reported that he was emotionally withdrawn or numb, but alcohol consumption increased his aggression levels. His GAF score was 51.

VA treatment records from August 2009 to August 2010 reflect the Veteran's regular mental health treatment for PTSD and depression symptoms. The VA treating psychologist noted that the Veteran had anxiety attacks two to three times per week, difficulty falling asleep due to nightmares occurring on a nightly basis, decreased appetite, feelings of hopelessness, guilt about Iraq, sad mood, anhedonia, fatigue, poor concentration, avoidance behavior, diminished interest in activities, and detachment from others. See November 2009 VA treatment record. The Veteran also had daily recurrent and intrusive thoughts about his combat-related stressors, daily recurrent nightmares, dissociative flashbacks two to three times a week triggered by loud noises and crowds, and physiological reactivity (e.g., rush of adrenalin and panic attacks) in response to stimuli associated with the combat-related stressor. Id. The Veteran expressed his increased arousal with irritable and angry outbursts, hypervigilance, and exaggerated startle response. Id. The Veteran explained that he had worked as a bouncer in bars where he hoped that someone would start a fight. See November 2009 Veteran's Center Intake. Every night, the Veteran got drunk to numb his feelings making it easier to socialize; it also decreased his anger so he could relax and laugh. See December 2009 VA treatment record. He said that he was also more likely to engage in physical fights while drinking. See March 2010 VA treatment record. In pursuit of his bachelor's degree for nutrition, the Veteran had reported successfully completed one semester of college and was starting his next semester with a full course load. See January 2010 VA treatment record. Most of the Veteran's GAF scores were at 50, with one single 58 GAF score.  

At a September 2010 VA examination, the Veteran reported his current mental health symptomatology and his current psychosocial status. Upon objective evaluation, the VA examiner found that the Veteran was casually and neatly dressed; was attentive and cooperative during the examination; had normal, but soft spoken speech; was full oriented excepted for the day of the week; had an anxious mood and blunted affect; was able to perform minimal personal hygiene; and had problems with impulse control especially while drinking. There was no evidence of any thought disorder, hallucinations, delusions, obsessive ritualistic behavior, panic attacks, inappropriate behavior, and no real homicidal ideation. The VA examiner did note that the Veteran had thoughts of violence toward others (i.e., engaged in fights with people where people lost consciousness and needed ambulances; and felt better after he had a fight). The Veteran's suicidal ideation was frequent, but was found to be vague without a specific plan, other than using a gun on himself. The VA examiner diagnosed the Veteran with chronic PTSD (GAF score of 45), severe, recurrent major depressive disorder (MDD) (GAF score of 50), and alcohol abuse (GAF score of 50). Based on the effect of the Veteran's PTSD and depression, the VA examiner found that the Veteran's occupational and social functioning caused total impairment. The Veteran had been unable to hold several jobs due to his loss of control and fighting (i.e., last job as bouncer lasted two months when he was fired for fighting too much). The Veteran was further isolated and withdrawn as he found it difficult to be around crowds (i.e., stopped attending school because he could not tolerate being around other people; did shopping late at night or early in the morning to avoid people; avoided his family; had no close relationships; and stopped going to the gym). The VA examiner found that the Veteran was independent of others to perform activities of daily living and was capable of managing his own finances.  

An October 2010 employer's statement noted that the Veteran had worked during the spring season from February 2009 to June 2009 as a floor staff member. The employer stated that they terminated the Veteran's employment after several incidents involving sudden, aggressive, and violent outbursts.  

In an April 2013 VA Form 21-4192, the Veteran's employer, a security company, documents that the Veteran was employed part-time from April 2010 to February 2011, during which he earned $5000. The employer wrote that the Veteran was sometimes overly aggressive. The Veteran was terminated following his charge for a felony assault. The employer stated that he was a liability. 

The Board observes that while there are additional VA treatment records and examinations for the period after September 2, 2010 in the Veteran's file, they will not be addressed in this instance as they pertain to a time period beyond the present appeal.

Pursuant to the Board's April 2016 remand, an opinion from a VA psychiatrist was obtained in August 2016. At that time, the psychiatrist stated that the Veteran's PTSD symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood. The Veteran described his current life as being withdrawn during the daytime and that he works out at night. He stated that he felt most comfortable in the confines of his own home and that he was reluctant to leave. The psychiatrist was asked to comment on the Veteran's PTSD symptoms for the period from November 2008 to September 2, 2010. The psychiatrist stated that using a GAF score to assess the Veteran's PTSD symptoms for this period would be unethical in the examiner's view. However, the psychiatrist commented that it is still possible to assess the Veteran's past symptoms in light of the available medical evidence of record. The psychiatrist found that the Veteran's functioning during this time period ranged between 50 percent and 70 percent disabling. The psychiatrist noted that a previous rating decision denying a 70 percent rating was based upon the lack of symptoms, including a flattened affect. Instead, the psychiatrist stated that the Veteran's affect was in fact reported as flattened or blunt at his August 2009 Veteran's Intake Center Report. The psychiatrist concluded that he "could not find an example of the Veteran being described as totally disabled by the descriptors used during this time period."

The Board finds that the Veteran's PTSD symptoms warrant an increased initial rating of 70 percent for the period prior to September 2, 2010. However, they do not merit a rating in excess of 70 percent. Throughout the period on appeal, the Veteran had frequent problems maintaining employment. He was frequently involved in violent altercations and acted aggressively while working as a bouncer or in security and reported participating in several assaults during this time. One employer even characterized him as a "liability" prior to the termination of his employment. Although the Veteran attended some college courses during the time period on appeal, he was noted to have withdrawn from all courses by October 2010. Finally, after reviewing all available medical evidence, the August 2016 psychiatrist remarked that the Veteran's PTSD symptoms ranged from 50 percent to 70 percent disabling during the period on appeal. Therefore, with resolution of reasonable doubt in the Veteran's favor, the Veteran's PTSD warrants a 70 percent rating for the period prior to September 2, 2010. 

However, based on the above medical evidence of record and the September 2016 psychiatrist's opinion, the Veteran's PTSD symptoms did result in total occupational and social impairment. Thus, the Board cannot grant an increased rating of 100 percent for PTSD for the period prior to September 2, 2010.

As to lay evidence, in conjunction with his increased rating claim, the Board has considered the Veteran's lay statements. In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms. See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102   (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009). The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected PTSD. See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995). The Board finds that the lay evidence of record from the Veteran throughout the appeal is generally both competent and credible; however, the Board finds that it does not support a higher rating under any applicable Diagnostic Code. Indeed, much of the medical evidence is based exclusively on the Veteran's own reported symptoms.
All Ratings Claims

The Board has also considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board has found no a basis upon which to assign a higher disability rating. 

The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria. The effects of his PTSD have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary. Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating of 70 percent for PTSD, but no higher, is granted prior to September 2, 2010, subject to applicable laws and regulations.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


